Citation Nr: 1731058	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-00 225A	)	DATE
	)
	)


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right leg neuropathy associated with diabetes mellitus type II with erectile dysfunction.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right leg neuropathy associated with diabetes mellitus type II with erectile dysfunction is denied.  


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's right leg neuropathy presented with incomplete and mild paralysis.


CONCLUSION OF LAW

Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for right leg neuropathy have not been met.  38 U.S.C.A. 
§§ 1155 (West 2014); 38 C.F.R. §§ 4.124(a), Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which awarded the Veteran an initial disability rating of 10 percent for his right leg neuropathy, effective March 1, 2010.    

1.  VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

2.  Initial Disability Rating for Right Leg Neuropathy

The Veteran is currently seeking an initial disability rating in excess of 10 percent for his right leg neuropathy.

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated under Diagnostic Code 8520.  

Under the criteria of Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2016).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Board will thus analyze the evidence of record against the criteria set forth above.  Before doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Veteran underwent VA examination in April 2010.  During examination, paresthesia, tingling, and numbness of the bilateral toes were reported.  However, the Veteran demonstrated normal muscle strength, vibration, pain, light touch, and position sense of the right lower extremity at that time.  Right plantar flexion was normal, and right knee/ankle reflex was reported as a 2+.  There was no evidence of muscle atrophy, abnormal muscle tone or bulk, tremors or abnormal movements, or a nerve disorder.  As such, the Veteran's gait and balance was normal.  Ultimately, the examiner diagnosed the Veteran with subjective paresthesias upon a normal examination, with no evidence to make an acute diagnosis of neuropathy.  Accordingly, the Veteran experienced no effect on his occupation as a result of his disability.  

A VA problem list dated September 2010 indicates the Veteran's history of diabetic neuropathies.  

The Veteran subsequently underwent VA examination in May 2012 and was diagnosed with diabetic sensory neuropathy at that time.  The following symptoms of the right lower extremity were reported: mild paresthesias and/or dysthesias; and mild numbness.  However, constant or intermittent pain was explicitly denied.  Right knee extension, ankle plantar flexion, and dorsiflexion all demonstrated normal strength.   No muscle atrophy was present.  The right knee presented with normal deep tendon reflexes (DTRs), and the right ankle with hypoactive DTRs.  The right thigh/knee and ankle demonstrated normal sensation results.  However, decreased sensation was noted in the right foot and toes.  The Veteran's gait was normal, and no trophic changes were reported.  Further, the Veteran did not present with any degree of paralysis in his right-side nerves.   Accordingly, the Veteran did not require the use of an assistive device to assist with ambulation, and no functional impact was reported.  

In a January 2013 lay statement, the Veteran reported ongoing pain and discomfort as due to his disability, such that he felt limited in his day to day activities.  

The Veteran most recently underwent VA examination in October 2015.  At that time, the Veteran reported mild paresthesias and/or dysthesias, and mild numbness, of the right lower extremity.  Constant or intermittent pain was explicitly denied.  Right knee extension and flexion, and right ankle plantar flexion and dorsiflexion, all demonstrated normal strength.  DTRs were normal for the right knee, and decreased for the right ankle.  No muscle atrophy was reported.  However, vibration sensation was absent in the Veteran's right lower extremity.  No trophic changes or degrees of paralysis were observed at that time.  Accordingly, the examiner noted that the Veteran did not experience occupational limitation as due to his disability.  

VA treatment records spanning the rating period on appeal also note the Veteran's history of right lower extremity neuropathy.  He commonly presented with a normal gait.  In September 2010, he presented with paresthesias in both feet, as accompanied by numbness, burning, and loss of sensation in his toes.  In December 2015, the Veteran was assessed with loss of protection sensation.  

Upon review of the above, the Board does not find that an initial disability rating in excess of 10 percent for the Veteran's right leg neuropathy is warranted at this time.  Throughout the entire rating period on appeal, the Veteran most commonly presented with numbness and tingling of the right lower extremity, as accompanied by a minor loss of sensation.  Taken in combination, these symptoms did not rise to such a level as to cause the Veteran moderate paralysis of the right leg.  Instead, both his May 2012 and October 2015 VA examiners indicated that the Veteran experienced no degree of paralysis in his right lower extremity.  As such, the Veteran has typically presented with a normal gait, and does not require the assistance of an ambulatory device.  Thus, no functional impairment is noted in the Veteran's records, and his April 2010 VA examiner noted that the Veteran had not lost any days of work in the prior 12 months as due to his disabilities.  

In offering this assessment, the Board does not disregard the Veteran's January 2013 lay statement regarding pain and functional limitation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess his symptoms against the General Rating Formula in determining his overall disability picture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Further, the Veteran offered only a generic statement that his disability caused some degree of limitation, without detailing the degree of impairment or reasons therefor.  As such, the Veteran's statement does not stand as competent evidence of ongoing paralysis sufficient to justify the assignment of an increased rating at this time.  

Instead, the Board turns to the additional evidence of record to corroborate the Veteran's testimony.  In doing so, the Board notes that the evidence of record suggests only incomplete and mild paralysis of the right lower extremity, as due to chronic numbness and tingling.  As such, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 10 percent disability rating, such that the increased rating claim must be denied.  

3.  Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	  	K. Kovarovic, Associate Counsel 

Copy mailed to:
The American Legion (representative) 
Department of Veterans Affairs


